This action is in reply to the Amendments filed on 12/24/2020.
Claims 18, 20-31 and 33 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 12/24/2020, has been entered. Claims 18, 31 and 33 have been amended. Claims 19, 32 and 34-35 are cancelled.

35 USC § 112(f) Interpretation
The claim interpretation of 35 USC § 112(f) has been withdrawn pursuant Applicant’s amendments.
Election/Restriction
Applicant’s election without traverse of claims 18, 20-31 and 33 in the reply filed on 09/09/2020 is acknowledged.

Priority
The current Application has a foreign priority date of 06/07/2016 from foreign application PCT/JP2016/066942. Therefore, the claims receive the filing date of 06/07/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 20-31 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 18 and 20-30 are directed to a machine. Claim 31 is directed to a process. Claim 33 is directed to an article of manufacture. As such, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.
Taking claim 18 as representative, claim 18 recites at least the following limitations that are believed to recite an abstract idea:
-to store desired purchase information posted as a product search including information about a desired purchase product which a buyer desires to purchase, supplier company information indicating information about a company of a supplier, and supplier product 
-to select one of the suppliers as a selected supplier from the supplier company information based on the desired purchase information, to determine a degree to which specifications of a supply product which the selected supplier supplies match specifications of the desired purchase product, to analyze a difference between the specifications of the supply product which the selected supplier supplies and the specifications of the desired purchase product in a case where the degree is smaller than a threshold value, and to determine, based on a result of analysis, whether to extract information about the supply product of the selected supplier from the supplier product information and provide the extracted information to the buyer as a search result responsive to the product search, 
-wherein the analysis by the processing circuitry includes analyzing information posted on the Web by the selected supplier which is kept confidential from the buyer.
The above limitations recite the concept of matching a supplier and a buyer based on product specifications. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Independent claims 31 and 33 recite similar limitations as claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 18, 31 and 33 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 18 recites additional elements of processing circuitry, purchase information Alice, claims 18, 31 and 33 merely recites a commonplace business method (i.e. matching a supplier and a buyer based on product specifications) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 18, 31 and 33 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 18, 31 and 33 specifying that the abstract idea of matching a supplier and a buyer based on product specifications being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both 

Since claims 18, 31 and 33 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 18, 31 and 33 are “directed to” an abstract idea (Step 2A: YES).

Returning to representative claim 18, representative claim 18 recites additional elements of processing circuitry, purchase information posted on the Web, supplier product information posted on the Web, and a terminal of the buyer. Examiner further acknowledges that independent claim 31 recites purchase information posted on the Web, supplier product information posted on the Web, and a terminal of the buyer. Examiner further acknowledges that independent claim 33 recites a non-transitory computer readable medium, a mediation program, a computer, purchase information posted on the Web, supplier product information posted on the Web, and a terminal of the buyer. Similar to the discussion above with respect to Prong Two of Step 2A, although additional elements are recited, claims 18, 31 and 33 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 18, 31 and 33 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 18, 31 and 33 specifying that the abstract idea of matching a supplier and a buyer based on product 

Even when considered as an ordered combination, the additional limitations of claims 18, 31 and 33 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 20-30, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 20-30 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 20-30 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. As such, under prong two of Step 2A, claims 20-30 are not indicative of integration into a Alice/Mayo test, claims 20-30 are ineligible. Accordingly, under the Alice/Mayo test, claims 18, 20-31 and 33 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18, 20-21, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al. (US 2013/0124369 A1), previously cited and hereinafter Furuichi, in view of Ntoulas et al. (US 2011/0307517 A1), previously cited and hereinafter Ntoulas, in further view of Psota et al. (US 2015/0073929 A1), newly cited and hereinafter Psota.

Regarding claim 18, Furuichi discloses a mediation apparatus (i.e. [0006]) comprising: 
-processing circuitry (Furuichi, see at least: [0025] - “The control unit 310 is, for example, a CPU (Central Processing Unit). The control unit 310 functions as a control center of 30 by executing various programs stored on the memory unit 340”)
	-to store desired purchase information posted on the Web as a product search including information about a desired purchase product which a buyer desires to purchase, supplier company information indicating information about a company of a supplier, and supplier product information posted on the Web by suppliers including information about supply products which the suppliers supply (Furuichi, see at least: [0027] and [0028] - “the control unit 310 executes a process of turning the various pieces of information transmitted from the buyer terminal 10 and each of the supplier terminals 20A to 20C via the communication network 40 [i.e. supplier product information posted on the Web by suppliers] into a database and storing the information. Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells, and the like [i.e. store supplier company information indicating information about a company of a supplier, and supplier product information posted on the Web by suppliers including information about supply products which the suppliers supply]...in a case where information indicating the item specification of an item that the buyer X wishes to purchase is received from the buyer terminal 10, the control unit 310 executes the following process. That is, the control unit 310 executes a process of searching the database described above and generating a list of corresponding items [i.e. desired purchase information posted on the Web as a product search including information about a desired purchase product which a buyer desires to purchase]” and “buyer information table, a supplier information table, an item information table [i.e. store desired purchase information including information about a desired purchase product which a 342”), and 
-to select one of the suppliers as a selected supplier from the supplier company information based on the desired purchase information (Furuichi, see at least: [0027] - “Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells [i.e. from the supplier company information], and the like…in a case where information indicating the item specification of an item that the buyer X wishes to purchase is received from the buyer terminal 10 [i.e. based on the desired purchase information], the control unit 310 executes the following process. That is, the control unit 310 executes a process of searching the database described above and generating a list of corresponding items [i.e. select one of the suppliers as a selected supplier from the supplier company information]”), 
-to determine a degree to which specifications of a supply product which the selected supplier supplies match specifications of the desired purchase product (Furuichi, see at least: [0059] - “sorting of the information relating to a similar item may be performed based on the evaluation provided by a buyer or a third-party purchasing consultant with regard to a delivery specification presented by a supplier in relation to a similar item [i.e. match specifications of the desired purchase product]. For example, an evaluation standard such as evaluation points of 10 points (−10 points) if the unit price is 5 percent lower (higher) compared to the item for which a detailed display has been instructed and evaluation points of 20 points (−20 points) if the unit price is 10 percent lower (higher) is determined for each entry configuring the delivery specification [i.e. determine a degree to which specifications of a supply product which the 10 (or the purchase assistance device 30)”), 
-to analyze a difference between the specifications of the supply product which the selected supplier supplies and the specifications of the desired purchase product (Furuichi, see at least: [0058] - “the information relating to each of the plurality of similar items may also be sorted using the difference between the similar items with the entries [i.e. analyze a difference between the specifications of the supply product which the selected supplier supplies and the specifications of the desired purchase product] that can conceive the difference in the delivery specification as numerical values and the item for which the display of detailed information has been instructed by the buyer”), and 
-based on a result of analysis, extract information about the supply product of the selected supplier from the supplier product information (Furuichi, see at least: [0058] - “the information relating to each of the plurality of similar items may also be sorted using the difference between the similar items with the entries [i.e. based on a result of analysis] that can conceive the difference in the delivery specification as numerical values and the item for which the display of detailed information has been instructed by the buyer…the difference in delivery specifications may be displayed for entries that can be conceived as numerical values [i.e. extract information about the supply product of the selected supplier from the supplier product information] regardless of whether the number of similar items correlated with the item for which a detailed display has been instructed by the buyer is one or a plurality”) and 
provide the extracted information to a terminal of the buyer as a search result responsive to the product search (Furuichi, see at least: [0052] and [0058] - “When the buyer terminal 10 [i.e. to a terminal of the buyer] receives the search result [i.e. provide the extracted information as a search result responsive to the product search] returned from the purchase assistance device 30, the buyer terminal 10 causes the item details screen B30 illustrated in FIG. 9 to be displayed on the display unit” and “the difference in delivery specifications may be displayed for entries [i.e. provide the extracted information as a search result] that can be conceived as numerical values regardless of whether the number of similar items correlated with the item for which a detailed display has been instructed by the buyer is one or a plurality”), 
-wherein the analysis by the processing circuitry includes analyzing information posted on the Web by the selected supplier (Furuichi, see at least: [0058] and [0027] - “the information relating to each of the plurality of similar items may also be sorted using the difference between the similar items with the entries [i.e. the analysis by the processing circuitry] that can conceive the difference in the delivery specification as numerical values and the item for which the display of detailed information has been instructed by the buyer” and “the control unit 310 executes a process of turning the various pieces of information transmitted from the buyer terminal 10 and each of the supplier terminals 20A to 20C via the communication network 40 [i.e. posted on the Web by the selected supplier] into a database and storing the information. Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells [i.e. includes analyzing information posted on the Web by the selected supplier]”)

Furuichi does not explicitly disclose analyzing the difference between the specifications in a case where the degree is smaller than a threshold value and determining, based on the results of the analysis, whether to extract information about the supply product.
Ntoulas, however, teaches a query that specifies attribute values for attributes (i.e. abstract), including the known technique of analyzing a difference in a case where the degree is smaller than a threshold value (Ntoulas, see at least: [0052] - “determination is made as to whether the estimated number of items that match [i.e. analyzing a difference] the first structured query is below a threshold at 307 [i.e. a case where the degree is smaller than a threshold value]. In some implementations, the determination may be made by the structured query relaxer 150 of the provider 140. The threshold may represent the minimum number of indicators of items that the provider 140 may return to a user in response to receiving a structured query”) and 
the known technique of determining, based on the results of the analysis, whether to extract information about the supply product (Ntoulas, see at least: [0052], [0053], and [0054] - “determination is made as to whether the estimated number of items that match the first structured query is below a threshold at 307 [i.e. based on the results of the analysis]” and “second structured query is determined at 309. The second structured query may be determined by the structured query relaxer 150 of the provider 140. In some implementations, the second structured query may be determined by changing one or more attribute values of one or more attributes of the first structured query [i.e. based on the results of the analysis]” and “plurality of items that match the second structured query are determined at 311 [i.e. determining based on the results of the analysis, whether to extract information about the supply product]”). These known techniques are applicable to the mediation apparatus of Furuichi as they both share 
It would have been recognized that applying the known techniques of analyzing the difference between the specifications in a case where the degree is smaller than a threshold value and determining, based on the results of the analysis, whether to extract information about the supply product, as taught by Ntoulas, to the teachings of Furuichi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar mediation apparatuses. Further, adding analyzing the difference between the specifications in a case where the degree is smaller than a threshold value and determining, based on the results of the analysis, whether to extract information about the supply product, as taught by Ntoulas, into the mediation apparatus of Furuichi would have been recognized by those of ordinary skill in the art as resulting in an improved mediation apparatus that would allow more items in the data to be found that match the query, thus, creating a more positive search experience (Ntoulas, [0026]).

Furuichi in view of Ntoulas does not explicitly teach the analyzed information being kept confidential from the buyer.
Psota, however, teaches facilitating buyers and suppliers in obtaining information related to each other (i.e. abstract), including the known technique of analyzed information being kept confidential from the buyer (Psota, see at least: [0212] and [0410] - “while non-identifying information in a dataset (such as an industry classification of an entity) may be forwarded to users of the platform, the entity name may be required to be kept confidential. In another example, entity names may be used internally within the platform for matching and data analysis 
It would have been recognized that applying the known technique of analyzed information being kept confidential from the buyer, as taught by Psota, to the teachings of Furuichi in view of Ntoulas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar mediation apparatuses. Further, adding the modification of analyzed information being kept confidential from the buyer, as taught by Psota, into the mediation apparatus of Furuichi in view of Ntoulas would have been recognized by those of ordinary skill in the art as resulting in an improved mediation apparatus that would provide an analysis of an entity's competitors even when the competitors have opted-out of providing certain information (Psota, [0378]).

Regarding claim 20, the combination of Furuichi/Ntoulas/Psota teaches the mediation apparatus according to claim 18. Furuichi further discloses:
wherein the processing circuitry further stores buyer evaluation information including buyer evaluation data obtained by evaluating a buyer (Furuichi, see at least: [0031] - “transaction information, correlated with the buyer ID of a buyer that has purchased an item via the purchase assistance device 30 and transaction time and date information indicating the time and date of the transaction performed by the buyer, representing the content of the transaction is stored in the transaction history table [i.e. the processing circuitry further stores buyer evaluation information]. The item ID of the item that a buyer identified by a buyer ID correlated with the transaction information has purchased, the supplier ID of the provision source of the item, and the delivery specification information indicating the delivery specification [i.e. buyer evaluation information including buyer evaluation data obtained by evaluating a buyer] thereof are included in the transaction history”), and 
-further acquires a desired purchase extraction request for extracting information about a desired purchase product from the desired purchase information, based on a supply condition indicating a condition of a supply product which a supplier supplies and a buyer evaluation condition indicating a condition of the buyer evaluation data which the supplier desires to a buyer who is a supply destination to which the supply product is supplied, and extracts information about a desired purchase product from the desired purchase information based on the supply condition, the buyer evaluation condition, the desired purchase information, and the buyer evaluation information (Furuichi, see at least: [0027] and [0033] - “in a case where information indicating the item specification of an item that the buyer X wishes to purchase is received from the buyer terminal 10, [i.e. acquires a desired purchase extraction request for extracting information about a desired purchase product from the desired purchase information] the control unit 310 executes the following process. That is, the control unit 310 executes a 10” and “when the purchasing manager of the buyer browses information relating to an item purchased in the past, information relating to a similar item is presented along with information on the purchase item. In so doing, promoting the sale of a supplier's own item to a buyer that has purchased an item in the past having the same item specification as the supplier's own item to be sold is realized [i.e. based on a buyer evaluation condition indicating a condition of the buyer evaluation data which the supplier desires to a buyer who is a supply destination to which the supply product is supplied, and extracts information about a desired purchase product from the desired purchase information based on the supply condition, the buyer evaluation condition, the desired purchase information, and the buyer evaluation information]. Further, the buyer is able to compare the delivery specification of a purchase item with the delivery specifications of a similar item”).

Regarding claim 21, the combination of Furuichi/Ntoulas/Psota teaches the mediation apparatus according to claim 20. Furuichi further discloses:
-wherein the processing circuitry further stores supplier evaluation information including supplier evaluation data obtained by evaluating a supplier (Furuichi, see at least: [0027] - “Examples of the information to be turned into a database [i.e. the processing circuitry further stores supplier evaluation information] include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells [i.e. supplier evaluation information including supplier evaluation data obtained by evaluating a supplier], and the like”), and 
acquires a supply product extraction request for extracting information about a supply product from the supplier product information, based on a purchase condition indicating a condition of the desired purchase product and a supplier evaluation condition indicating a condition of the supplier evaluation data which the buyer desires to a supplier who supplies the desired purchase product, and extracts information about a supply product from the supplier product information based on the purchase condition, the supplier evaluation condition, the supplier product information, and the supplier evaluation information (Furuichi, see at least: [0027] and  [0033] - “in a case where information indicating the item specification of an item that the buyer X wishes to purchase is received from the buyer terminal 10, [i.e. acquires a supply product extraction request] the control unit 310 executes the following process. That is, the control unit 310 executes a process of searching the database described above [i.e. for extracting information about a supply product from the supplier product information] and generating a list of corresponding items, and returning the list to the buyer terminal 10” and “when the purchasing manager of the buyer browses information relating to an item purchased in the past, information relating to a similar item is presented along with information on the purchase item. In so doing, promoting the sale of a supplier's own item to a buyer that has purchased an item in the past having the same item specification as the supplier's own item [i.e. based on a purchase condition indicating a condition of the desired purchase product and a supplier evaluation condition indicating a condition of the supplier evaluation data which the buyer desires to a supplier who supplies the desired purchase product, and extracts information about a supply product from the supplier product information based on the purchase condition, the supplier evaluation condition, the supplier product information, and the supplier evaluation 

Claims 31 recites a mediation method (i.e. [0006]). The limitations recited in claim 31 is parallel in nature to those addressed above for claim 18, and are therefore rejected for those same reasons as set forth above in claim 18.

Claims 33 recites a non-transitory computer-readable medium storing a mediation program of a mediation apparatus (i.e. [0064]) that mediates a transaction between a buyer and a supplier). The rest of the limitations recited in claim 33 is parallel in nature to those addressed above for claim 18, and are therefore rejected for those same reasons as set forth above in claim 18.

Claim 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi, in view of Ntoulas, in further view of Psota, in further view of McAllister et al. (US 7,584,135 B1), previously cited and hereinafter McAllister.

Regarding claim 22, the combination of Furuichi/Ntoulas/Psota teaches the mediation apparatus according to claim 21. Furuichi further discloses:
-wherein the buyer evaluation information includes the buyer evaluation data with respect to each of a requested price, and requested delivery time which a buyer requested about a purchase product which the buyer previously purchased (Furuichi, see at least: [0058] - “the information relating to each of the plurality of similar items is sorted using values of entries, out 
-wherein the supplier evaluation information includes the supplier evaluation data with respect to each of a supplied price, and supplied delivery time of a supplied product which a supplier previously supplied (Furuichi, see at least: [0058] and  [0059] - “the information relating to each of the plurality of similar items is sorted using values of entries, out of entries forming the delivery specifications of the similar items, that can conceive the difference with the delivery specification such as the unit price and the delivery time of the item [i.e. the supplier evaluation data with respect to each of a supplied price, and supplied delivery time of a supplied product which a supplier previously supplied] for which the display of detailed information has been instructed by the buyer as a numerical value” and “sorting of the information relating to a similar item may be performed based on the evaluation provided by a buyer or a third-party purchasing consultant with regard to a delivery specification presented by a supplier [i.e. supplier evaluation information] in relation to a similar item”).
The combination of Furuichi/Ntoulas/Psota does not explicitly teach buyer evaluation data including a requested quality and supplier evaluation data including supplied quality.
McAllister, however, teaches a system including an order matching routine (i.e. abstract), including the known technique of buyer evaluation data including a requested quality and supplier evaluation data including supplied quality (McAllister, see at least: Col. 7 Ln. 24-30 - 
It would have been recognized that applying the known techniques of buyer evaluation data including a requested quality and supplier evaluation data including supplied quality, as taught by McAllister, to the teachings of the combination of Furuichi/Ntoulas/Psota would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar mediation apparatuses. Further, adding buyer evaluation data including a requested quality and supplier evaluation data including supplied quality, as taught by McAllister, into the mediation apparatus of the combination of Furuichi/Ntoulas/Psota would have been recognized by those of ordinary skill in the art as resulting in an improved mediation apparatus that would allow for a more efficient distribution of products to buyers (McAllister, Col. 3 Ln. 42-43).

Regarding claim 23, the combination of Furuichi/Ntoulas/Psota/McAllister teaches the mediation apparatus according to claim 22. Furuichi further discloses:
-wherein, when acquiring the desired purchase extraction request, the processing circuitry extracts, from the desired purchase information, information about a desired purchase product which satisfies the supply condition and which a buyer whose buyer evaluation data satisfies the buyer evaluation condition desires to purchase (Furuichi, see at least: [0033] - “operations manager of a supplier registers information relating to the supplier's own item (the item specification and delivery specification, and the business information of the provision source) as information relating to a similar item, correlated with a buyer that has purchased an item in the past having the same item specification as the supplier's own item to be sold and the purchase item of the buyer, on the similar item information table [i.e. when acquiring the desired purchase extraction request, the processing circuitry extracts, from the desired purchase information, information about a desired purchase product which satisfies the supply condition and which a buyer whose buyer evaluation data satisfies the buyer evaluation condition desires to purchase]. Furthermore, when the purchasing manager of the buyer browses information relating to an item purchased in the past, information relating to a similar item is presented along with information on the purchase item”).

Regarding claim 24, the combination of Furuichi/Ntoulas/Psota/McAllister teaches the mediation apparatus according to claim 23. Furuichi further discloses:
-wherein, when acquiring the supply product extraction request, the processing circuitry extracts, from the supplier product information, information about a supply product which satisfies the purchase condition and which a supplier whose supplier evaluation data satisfies the supplier evaluation condition supplies (Furuichi, see at least: [0022] and [0027] - “the buyer X regularly purchases items using the purchase assistance system illustrated in FIG. 1. The item specification of an item that the buyer X is attempting to purchase using the purchase assistance system 1 matches the item specifications [i.e. information about a supply product which satisfies 1, b2, and c3” and “Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells [i.e. the processing circuitry extracts, from the supplier product information], and the like…in a case where information indicating the item specification of an item that the buyer X wishes to purchase is received from the buyer terminal 10, the control unit 310 executes the following process. That is, the control unit 310 executes a process of searching the database [i.e. when acquiring the supply product extraction request] described above and generating a list of corresponding items”).

Regarding claim 25, the combination of Furuichi/Ntoulas/Psota/McAllister teaches the mediation apparatus according to claim 24. Furuichi further discloses:
-wherein the processing circuitry 
-stores buyer company information indicating information about a company of a buyer and supplier company information indicating information about a company of a supplier (Furuichi, see at least: [0027] - “Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier [i.e. the processing circuitry stores buyer company information indicating information about a company of a buyer and supplier company information indicating information about a company of a supplier], information indicating the item specifications and the delivery specifications of items that each supplier sells, and the like”), and 
extracts information about a desired purchase product from the desired purchase information based on the buyer company information, and extracts information about a supply product from the supplier product information based on the supplier company information (Furuichi, see at least: [0027], [0029], [0031], and [0039] - “Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells [i.e. extracts information about a supply product from the supplier product information based on the supplier company information], and the like” and “the table format of the supplier information table is shown in FIG. 3. As illustrated in FIG. 3, business information, correlated with a supplier ID that is an identifier uniquely indicating each supplier [i.e. based on the supplier company information]” and “The item ID of the item that a buyer identified by a buyer ID [i.e. based on the buyer company information] correlated with the transaction information has purchased, the supplier ID of the provision source of the item, and the delivery specification information indicating the delivery specification thereof are included in the transaction history [i.e. extracts information about a desired purchase product from the desired purchase information based on the buyer company information]” and “the control unit 310 obtains an item ID correlated with the item specification information representing the same item specification and which is a different item ID to that included in the search request message (Step SA02). Next, the control unit 310 searches the transaction history table with the item ID obtained in step SA02 as the search key, and obtains a buyer ID registered on the transaction history table correlated with the transaction information including the item ID [i.e. extracts information about a desired purchase product from the desired purchase information based on the buyer company information]”).

Claim 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi, in view of Ntoulas, in further view of Psota, in further view of Peterson et al. (US 2015/0073936 A1), previously cited and hereinafter Peterson.

Regarding claim 26, the combination of Furuichi/Ntoulas/Psota teaches the mediation apparatus according to claim 20. Furuichi further discloses:
-wherein the supplier product information includes a transportation condition of a supply product which a supplier supplies (Furuichi, see at least: [0024] and [0058] - “The item specification input screen is an input screen for causing the operations manager of each supplier to input information or the like representing the item specification or the delivery specification of a supplier's own item [i.e. the supplier product information includes a transportation condition of a supply product which a supplier supplies]” and “information relating to each of the plurality of similar items is sorted using values of entries, out of entries forming the delivery specifications of the similar items, that can conceive the difference with the delivery specification such as the unit price and the delivery time of the item [i.e. transportation condition] for which the display of detailed information has been instructed by the buyer as a numerical value”), and 
-wherein the processing circuitry 
-further stores logistics information including a transportation condition (Furuichi, see at least: [0028] and [0058] - “buyer information table, a supplier information table, an item information table, a transaction history table, and a similar item information table are included in the database stored [i.e. further stores] in the nonvolatile memory unit 342” and “information relating to each of the plurality of similar items is sorted using values of entries, out of entries 
-further selects a supplier which satisfies a transportation condition of a desired purchase product extracted, based on the supplier product information and the logistics information (Furuichi, see at least: [0023] and [0027] - “A specific example of the item search screen is an input screen for causing the purchasing manager to input information indicating the item specification of an item for which a purchase is desired and the delivery specification thereof [i.e. which satisfies a transportation condition of a desired purchase product extracted]” and “Examples of the information to be turned into a database include business information representing the business content of the buyer and each supplier, information indicating the item specifications and the delivery specifications of items that each supplier sells [i.e. selects a supplier based on the supplier product information and the logistics information]…the control unit 310 also executes a process of prompting the input of various pieces of data to be turned into the database to the manager of a buyer or a supplier. Furthermore, secondly, the control unit 310 executes a process of searching the storage content of the database described above according to a request from the buyer terminal 10 or the supplier terminal 20 and presenting the search result [i.e. selects a supplier which satisfies a transportation condition of a desired purchase product extracted]”).
The combination of Furuichi/Ntoulas/Psota does not explicitly teach storing logistics information in which a logistics identifier for identifying a logistics provider and a transportation condition under which the logistics provider performs transportation are associated with each 
Peterson, however, teaches transacting e-commerce (i.e. abstract), including the known technique of storing logistics information in which a logistics identifier for identifying a logistics provider and a transportation condition under which the logistics provider performs transportation are associated with each other (Peterson, see at least: [0020] and [0058] - “A carrier may be a traditional carrier, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, and/or the like. However, a carrier may also be a nontraditional carrier, such as Amazon, Google, Uber, ride-sharing services, Macy's, and/or the like. Thus, the carrier platform 100 may be operated by a variety of entities [i.e. logistics providers]” and “16 and 17 show embodiments in which a buyer (e.g., operating a buyer computing entity 115) can view listings of items for sale as individual listings. The listings may include item information, packaging information, handling information, shipping information, and price information [i.e. stores logistics information and a transportation condition under which the logistics provider performs transportation]” and Fig. 16 indicates the carrier as being UPS [i.e. stores logistics information in which a logistics identifier for identifying a logistics provider and a transportation condition under which the logistics provider performs transportation are associated with each other]); and 
the known technique of selecting a logistics provider which satisfies a transportation condition of a desired purchase product extracted (Peterson, see at least: [0047] - “with the packaged dimensions and weight of an item, the seller (e.g., operating a seller computing entity 110) may simply input that the item should delivered to the various delivery/destination zones within a specified time period (e.g., two days) and a desired net price [i.e. a transportation 100 can populate recommended handling information, shipping information, and pricing information/data for acceptance by the seller [i.e. selecting a logistics provider which satisfies a transportation condition of a desired purchase product extracted]”). This known technique is applicable to the mediation apparatus of the combination of Furuichi/Ntoulas/Psota as they both share characteristics and capabilities, namely, they are directed to transacting e-commerce.
It would have been recognized that applying the known technique of the acts of storing logistics information in which a logistics identifier for identifying a logistics provider and a transportation condition under which the logistics provider performs transportation are associated with each other; and selecting a logistics provider which satisfies a transportation condition of a desired purchase product extracted, as taught by Peterson, to the teachings of the combination of Furuichi/Ntoulas/Psota would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar mediation apparatuses. Further, adding the acts of storing logistics information in which a logistics identifier for identifying a logistics provider and a transportation condition under which the logistics provider performs transportation are associated with each other; and selecting a logistics provider which satisfies a transportation condition of a desired purchase product extracted, as taught by Peterson, into the mediation apparatus of the combination of Furuichi/Ntoulas/Psota would have been recognized by those of ordinary skill in the art as resulting in an improved mediation apparatus that would allow the seller to reduce shipping costs (Peterson, [0050]).

Regarding claim 27, the combination of Furuichi/Ntoulas/Psota/Peterson teaches the mediation apparatus according to claim 26. 
Peterson further teaches wherein the processing circuitry calculates a transportation cost and a required transportation time required when the selected logistics provider transports a desired purchase product extracted, from a shipping source to a shipping destination (Peterson, see at least: [0047] and [0048] - “with the packaged dimensions and weight of an item, the seller (e.g., operating a seller computing entity 110) may simply input that the item should delivered to the various delivery/destination zones within a specified time period (e.g., two days) and a desired net price and the carrier platform 100 can populate recommended handling information, shipping information, and pricing information/data [i.e. the processing circuitry calculates a transportation cost] for acceptance by the seller” and “With regard to the handling information, a seller (e.g., operating a seller computing entity 110) can provide a committed handling time for shipping an item…the seller (e.g., operating a seller computing entity 110) may provide a handling time for each zone to which the item could potentially be delivered [i.e. when the selected logistics provider transports a desired purchase product extracted, from a shipping source to a shipping destination]…the carrier platform 100 may provide such recommendations to the seller for acceptance based on a two-day delivery goal input by the seller [i.e. the processing circuitry calculates a required transportation time required]”).
It would have been obvious to one of ordinary skill in the art to include in the mediation apparatus as taught by the combination of Furuichi/Ntoulas/Psota, wherein the processing circuitry calculates a transportation cost and a required transportation time required when the selected logistics provider transports a desired purchase product extracted, from a shipping source to a shipping destination, as taught by Peterson, since the claimed invention is merely a 

Regarding claim 28, the combination of Furuichi/Ntoulas/Psota/Peterson teaches the mediation apparatus according to claim 27. Furuichi further discloses:
-wherein the processing circuitry stores, in the logistics information, the transportation cost, and the required transportation time in association with each other (Furuichi, see at least: [0028] and [0058] - “buyer information table, a supplier information table, an item information table, a transaction history table, and a similar item information table are included in the database stored [i.e. further stores in the logistics information] in the nonvolatile memory unit 342” and “information relating to each of the plurality of similar items is sorted using values of entries, out of entries forming the delivery specifications of the similar items, that can conceive the difference with the delivery specification such as the unit price and the delivery time of the item [i.e. the transportation cost, and the required transportation time in association with each other] for which the display of detailed information has been instructed by the buyer as a numerical value”).
Peterson further teaches transacting e-commerce (i.e. abstract), including the known technique of storing, in the logistics information, a logistics identifier for identifying the selected logistics provider, the shipping source, the shipping destination (Peterson, see at least: [0057] 110) may provide a handling time for each zone to which the item could potentially be delivered. Continuing with the above example, a seller (e.g., operating a seller computing entity 110) may provide a committed handling time for shipping an iPhone 4S to buyers in various potential delivery/destination zones [i.e. stores, in the logistics information, the shipping source, the shipping destination]…the carrier platform 100 may provide such recommendations to the seller for acceptance based on a two-day delivery goal input by the seller” and “16 and 17 show embodiments in which a buyer (e.g., operating a buyer computing entity 115) can view listings of items for sale as individual listings. The listings may include item information, packaging information, handling information, shipping information, and price information [i.e. stores, in the logistics information, a logistics identifier for identifying the selected logistics provider, the shipping source, the shipping destination]” and Fig. 16 indicates the carrier as being UPS [i.e. stores a logistics identifier for identifying the selected logistics provider]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Furuichi/Ntoulas/Psota with Peterson for the reasons identified above with respect to claim 27.

Regarding claim 29, the combination of Furuichi/Ntoulas/Psota/Peterson teaches the mediation apparatus according to claim 26. Furuichi further discloses:
-wherein the processing circuitry stores transaction data indicating information about a transaction product for which a transaction has been finalized between a buyer and a supplier (Furuichi, see at least: [0031] - “the transaction history table is shown in FIG. 5. As illustrated in FIG. 5, transaction information, correlated with the buyer ID of a buyer that has purchased an 30 and transaction time and date information indicating the time and date of the transaction performed by the buyer, representing the content of the transaction is stored in the transaction history table [i.e. the processing circuitry stores transaction data indicating information about a transaction product for which a transaction has been finalized between a buyer and a supplier]”), and 
-extracts, from the transaction data, a transaction product (Furuichi, see at least: [0039] - “the control unit 310 searches the transaction history table with the item ID obtained in step SA02 as the search key, and obtains a buyer ID registered on the transaction history table [i.e. extracts, from the transaction data, a transaction product] correlated with the transaction information including the item ID”).
Peterson further teaches transacting e-commerce (i.e. abstract), including the known technique of extracting a transaction product which is able to be packed together with an order product which a buyer has ordered, based on the transaction data and the logistics information (Peterson, see at least: [0048] - “committed handling time can take into account the seller's access to the item, scheduling issues, packaging considerations, possible combination with other items [i.e. extracting a transaction product which is able to be packed together with an order product which a buyer has ordered, based on the transaction data and the logistics information], and/or the like”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Furuichi/Ntoulas/Psota with Peterson for the reasons identified above with respect to claim 26.

Regarding claim 30, the combination of Furuichi/Ntoulas/Psota/Peterson teaches the mediation apparatus according to claim 29. 
wherein the processing circuitry calculates a transportation cost and a required transportation time required when the order product and the transaction product are transported in a state of being packed together (Peterson, see at least: [0048], [0051], and  [0063] - “committed handling time [i.e. processing circuitry calculates a required transportation time] can take into account the seller's access to the item, scheduling issues, packaging considerations, possible combination with other items [i.e. when the order product and the transaction product are transported in a state of being packed together], and/or the like” and “all-in price may include shipping costs, taxes, and/or the cost of the item. As has been shown, a single item may be associated with multiple prices based on the potential delivery/destination zones [i.e. calculates a transportation cost]” and “the carrier platform 100 can provide the transaction information/data (including the appropriate committed handling time) to the corresponding seller (e.g., operating a seller computing entity 110)—Block 445 of FIG. 4C. Before, after, simultaneous to packaging or otherwise preparing the item for shipment [i.e. when the order product and the transaction product are transported in a state of being packed together], an appropriate computing entity (e.g., the seller computing entity 110 and/or carrier platform 100) can provide a pick-up notice to the carrier platform 100 (Block 448 of FIG. 4C)”).
It would have been obvious to one of ordinary skill in the art to include in the mediation apparatus as taught by Furuichi in view of Ntoulas, wherein the processing circuitry calculates a transportation cost and a required transportation time required when the order product and the transaction product are transported in a state of being packed together, as taught by Peterson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were .

Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that in view of the amendments, the claims are clearly integrated into a practical application as the claimed invention allows a buyer to perform a product search on the web, and expands the search results to include suppliers’ listings, which would otherwise be filtered out, by taking into account confidential information about the supplier (Remarks, page 9).
	Examiner respectfully disagrees. The additional elements posting information on the web as a product search, posting information on the web, and a buyer terminal are merely invoked as a tool to perform the abstract idea and just generally link the use of the abstract idea to a particular technological environment or field of use. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Additionally, expanding a buyer’s search results to include more suppliers’ listings solves a business problem rather than a technological problem and thus, does not integrate the claims into a practical application. 

Applicant argues that the amended claims are similar to DDR Holdings as they offer a “result that overrides the routine and conventional sequence of events ordinarily triggered by” a product search on the web (Remarks, page 9).
DDR, the claims overcome a problem or propose a solution “specifically arising in the realm of computer [technology]” DDR Holdings, 773 F.3d at 1257. In the case of the present application, the claims do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structure, performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself. The current claims don’t recite how the technology utilized in the invention is actually used to explant the buyer’s search result, nor does Applicant explain how it is done in a way that offers a technical solution to a technical problem that arises in current search engine technology.

Rejections under 35 U.S.C. §103
	Applicant’s arguments regarding the amended claims have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Carlson et al. (US 2011/0131135 A1) teaches the use of private use fields utilized in a request.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.E.W./Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684